  Case 14-05361         Doc 45     Filed 04/03/19 Entered 04/03/19 07:37:16              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-05361
         ALDO JOHN SUAREZ
         WENDY MARIE SUAREZ
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/19/2014.

         2) The plan was confirmed on 04/29/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/03/2019.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $39,155.00.

         10) Amount of unsecured claims discharged without payment: $96,969.32.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-05361        Doc 45       Filed 04/03/19 Entered 04/03/19 07:37:16                     Desc Main
                                      Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor              $48,931.00
        Less amount refunded to debtor                           $931.00

NET RECEIPTS:                                                                                   $48,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,800.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $2,059.63
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,859.63

Attorney fees paid and disclosed by debtor:                 $1,200.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
4Path                            Unsecured         300.00           NA              NA            0.00       0.00
ACL INC                          Unsecured          50.00           NA              NA            0.00       0.00
Advocate Christ Hospital         Unsecured         863.00           NA              NA            0.00       0.00
AMERICAN MEDICAL COLLECTION      Unsecured          31.00           NA              NA            0.00       0.00
ATG Credit                       Unsecured         228.00           NA              NA            0.00       0.00
ATLANTIC CREDIT & FINANCE        Unsecured         761.00        760.28          760.28        317.39        0.00
Biomet                           Unsecured          14.00           NA              NA            0.00       0.00
BMO HARRIS BANK                  Secured      190,385.00     49,383.47        49,383.47           0.00       0.00
BMO HARRIS BANK                  Unsecured    143,385.00            NA        49,383.47     20,616.06        0.00
Bottom Dollar Payday             Unsecured         600.00           NA              NA            0.00       0.00
BUREAUS INVESTMENT GROUP #15     Unsecured      1,369.00       1,395.21        1,395.21        582.46        0.00
CACH                             Unsecured      6,063.00       6,062.67        6,062.67      2,530.98        0.00
CAPITAL ONE                      Unsecured         644.00           NA              NA            0.00       0.00
CAPITAL ONE NA                   Unsecured         560.00        560.15          560.15        233.85        0.00
Christ Hospital & Med. Center    Unsecured          91.00           NA              NA            0.00       0.00
Collection Department            Unsecured          75.00           NA              NA            0.00       0.00
COOK COUNTY TREASURER            Secured              NA            NA              NA            0.00       0.00
Diversified Svs Group            Unsecured      1,171.00            NA              NA            0.00       0.00
HARRIS & HARRIS                  Unsecured         150.00           NA              NA            0.00       0.00
HARRIS & HARRIS                  Unsecured         689.00           NA              NA            0.00       0.00
ILLINOIS COLLECTION SVC          Unsecured          98.00           NA              NA            0.00       0.00
Integrity Pay Day                Unsecured         200.00           NA              NA            0.00       0.00
LVNV FUNDING                     Unsecured            NA       1,124.92        1,124.92        469.62        0.00
MERRICK BANK                     Unsecured      1,867.00       1,468.73        1,468.73        613.15        0.00
Michael F Byrnes                 Unsecured          52.00           NA              NA            0.00       0.00
Midamerica Orthopoedic           Unsecured          46.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC              Unsecured      1,165.00       1,277.38        1,277.38        533.27        0.00
Midwest Orthopaedic Consultant   Unsecured          59.00           NA              NA            0.00       0.00
MOMA FUNDING LLC                 Unsecured         784.00        784.66          784.66        327.57        0.00
North Shore Agency               Unsecured          15.00           NA              NA            0.00       0.00
OAKLAWN RADIOLOGY IMAGING        Unsecured           3.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-05361        Doc 45     Filed 04/03/19 Entered 04/03/19 07:37:16                   Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid           Paid
OCWEN LOAN SERVICING LLC       Secured              NA            NA       9,789.17      9,789.17          0.00
OCWEN LOAN SERVICING LLC       Unsecured     48,116.00            NA            NA            0.00         0.00
OCWEN LOAN SERVICING LLC       Secured      170,000.00            NA            NA            0.00         0.00
PAYDAY LOAN STORE              Unsecured            NA          80.87         80.87          33.76         0.00
PAYDAY LOAN STORE OF IL INC    Unsecured         300.00           NA            NA            0.00         0.00
PRA RECEIVABLES MGMT           Unsecured      2,746.00       2,746.14      2,746.14      1,146.43          0.00
PRA RECEIVABLES MGMT           Unsecured         431.00        431.83        431.83        180.28          0.00
PRA RECEIVABLES MGMT           Unsecured      1,288.00       1,288.06      1,288.06        537.72          0.00
PRA RECEIVABLES MGMT           Unsecured         701.00        701.04        701.04        292.66          0.00
PREMIER BANK CARD              Unsecured      1,019.00       1,019.40      1,019.40        425.54          0.00
Publishers Clearing House      Unsecured          32.00           NA            NA            0.00         0.00
Quest Diagnostics              Unsecured          10.00           NA            NA            0.00         0.00
TD BANK USA                    Unsecured         770.00        770.04        770.04        321.47          0.00
TITLEMAX OF ILLINOIS           Secured        2,400.00       3,011.10      2,400.00      2,400.00       212.58
TITLEMAX OF ILLINOIS           Unsecured      2,400.00            NA         611.10        255.12          0.00
United Shockwave Services      Unsecured         240.00           NA            NA            0.00         0.00
UNITED SHOCKWAVE SERVICES      Unsecured      1,171.00       1,170.57      1,170.57        488.68          0.00
WELLS FARGO BANK NA            Secured        1,994.00       1,994.12      1,994.42           0.00         0.00
WELLS FARGO BANK NA            Unsecured            NA            NA       1,994.42        832.61          0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $49,383.47              $0.00                    $0.00
      Mortgage Arrearage                               $9,789.17          $9,789.17                    $0.00
      Debt Secured by Vehicle                          $2,400.00          $2,400.00                  $212.58
      All Other Secured                                $1,994.42              $0.00                    $0.00
TOTAL SECURED:                                        $63,567.06         $12,189.17                  $212.58

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00                $0.00                 $0.00
       Domestic Support Ongoing                             $0.00                $0.00                 $0.00
       All Other Priority                                   $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                             $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                           $73,630.94         $30,738.62                    $0.00


Disbursements:

       Expenses of Administration                           $4,859.63
       Disbursements to Creditors                          $43,140.37

TOTAL DISBURSEMENTS :                                                                       $48,000.00


UST Form 101-13-FR-S (09/01/2009)
  Case 14-05361         Doc 45      Filed 04/03/19 Entered 04/03/19 07:37:16                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
